 

ACKNOWLEDGEMENT OF ADOPTION OF FDIC CONSENT ORDER

BY

THE COMMISSIONER OF FINANCIAL REGULATION AND

THE TALBOT BANK OF EASTON, MARYLAND

 

The Commissioner of Financial Regulation for the State of Maryland (the
“Commissioner”), having duly approved the foregoing Consent Order (“ORDER”), and
The Talbot Bank of Easton, Maryland, Easton, Maryland (“Bank”) agree that, upon
the issuance of the ORDER by the Federal Deposit Insurance Corporation, the
ORDER shall be binding between the Bank and the Commissioner with the same legal
effect and to the same degree that the ORDER would be binding on the Bank if the
Commissioner had issued a separate order pursuant to Md. Code Ann., Fin. Inst. §
5-808 that included and incorporated all of the provisions of the ORDER.

 

The Commissioner and Bank further agree that the provisions of the ORDER shall
remain effective and enforceable by the Commissioner against the Bank except to
the extent that, and until such time as, any provisions of the ORDER shall be
modified, terminated, suspended, or set aside by the Commissioner.

 

/s/ Teresa M. Louro   May 23, 2013 Teresa M. Louro,   Date Assistant
Commissioner for Bank Supervision    

 

Agreed and Acknowledged:

The Talbot Bank of Easton, Easton, Maryland:

 

BY:       /s/ Herbert L. Andrew, III   Herbert L. Andrew, III   Director  

 

 

 

 

/s/ Brenda W. Armistead   Brenda W. Armistead   Director       /s/ Lloyd L.
Beatty, Jr.   Lloyd L. Beatty, Jr.   Director       /s/ Carole Ann Clem   Carole
Ann Clem   Director       /s/ Michael Clemmer, Jr.   Michael Clemmer, Jr.  
Director       /s/ John W. Dillon   John W. Dillon   Director       /s/ David A.
Fike   David A. Fike   Director       /s/ Duane F. Marshall   Duane F. Marshall
  Director       /s/ Steve M. Shearer   Steve M. Shearer   Director       /s/
Christopher F. Spurry   Christopher F. Spurry   Director       /s/ David P.
Valliant   David P. Valliant   Director  

 

2

 

 

/s/ W. Moorhead Vermilye   W. Moorhead Vermilye   Director       Comprising the
Board of   Directors of   The Talbot Bank of Easton, Maryland   Easton, Maryland
 

 

3

 